DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/28/21 has been entered.
Drawings
The drawings filed on 5/13/19 has been accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1 -4, 6, and 8-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaduszliwer et al (5,567,622) in view of Nguyen (7,385,692) (of record)  and Kvasnik et al (US 5,185,521) (hereinafter: “Jaduszliwer”, “Nguyen” and “kvasnik”).
Regarding claims 1-2 and 11-12; figures 1-2 of Jaduszliwer discloses a detection system for measuring one or more conditions within a predetermined area (10) comprising: a fiber harness having at least one fiber optic cable (12) for transmitting light, the at least one fiber optic cable (12) defining a plurality of nodes (16a-16j) arranged to measure one or more conditions within the predetermined area, the one or more conditions including hydrazine fuels, nitrogen tetroxide and nitrogen dioxide gases (abstract); a light source (18) for transmitting light along the at least one fiber optic cable (12); and a control system (26) operably coupled to the fiber harness such that reflected light associated with the plurality of nodes (16a-16j) is transmitted to the control system (26), wherein the control system (26) analyzes the light transmitted from the plurality of nodes (16a-16j) by comparing multiple wavelengths of scattered light to determine at least one of a presence and magnitude of the one or more conditions at the plurality of nodes (column 7, lines 45-55, column 8, lines 4-24 and column 9, lines 28-30), the one or more conditions including hydrazine fuels, nitrogen tetroxide and nitrogen dioxide gases; wherein multiple wavelengths of light are transmitted by the light source (18) to 

    PNG
    media_image1.png
    3408
    2320
    media_image1.png
    Greyscale


Figure 1 of Nguyen below discloses a system for measuring one or more conditions (i.e., presence and composition of gaseous mixture) (column 1, lines 16-25) within a predetermined area (110) comprising: a fiber harness (201 or 301) having at least one fiber optic cable (130, 202 or 1306) for transmitting light, the at least one fiber optic cable defining a node (i.e., the end of the optical fiber 130 or 202 or 1306) arranged to measure one or more conditions within the predetermined area (110); a light source (140) for transmitting light along the at least one fiber optic cable (130); and a control system (170, 811 or 1014 or 1307) operably coupled to the fiber harness such that scattered light (i.e. Raman scattered light) (column 6, lines 8-20) associated with the node is transmitted to the control system (170, 811 or 1014 or 13807), wherein the control system analyzes the light transmitted from the node by comparing multiple wavelengths of scattered light to determine at least one of a presence and magnitude of the one or more conditions at the node (.e., it is noted the control system does not clearly mentioned step of comparing the wavelengths; however, as seen from figures 6-7, the conditions such as N2, 02, H2O are separated from the Raman signal based on the ranges of the wavelengths, thus it is inherently that the step of comparing multiple wavelengths of scattered light is disclosed).

    PNG
    media_image2.png
    3300
    2560
    media_image2.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to replace the OTDR system of Jaduszliwer by the Raman spectroscopy system of Nguyen because they are function in the same manner, for example, both systems are used for determining the presence of gases within a predetermined area. A substitution one for another is generally recognized as within the level of ordinary skill in the art.
2, H2O, hydrazine fuels, nitrogen tetroxide and nitrogen dioxide gases. 
Jaduszliwer and Nguyen does not teach that the one or more conditions including smoke; however, such the feature is known in the art as taught by Kvasnik.
Kvasnik et al, from the same field of endeavor, figures 1-2 of Kvasnik below discloses a system (Raman spectroscopy) and method for measuring concentration and type of substance in a sample in which the optical fiber may be provided along the pipeline to detect the presence of the smoke based on the Raman signal (column 3, lines 62-68 and claim 15).

    PNG
    media_image3.png
    3408
    2320
    media_image3.png
    Greyscale



Regarding claims 3 and 13; Jaduszliwer and Nguyen teach that the one or more materials include one or more of volatile organic compounds, biological particles, particle pollutants, water, ice and/or chemicals or gaseous compounds (see column 1, lines 19-24 of Jaduszliwer and see claims 49-50; column 1, lines 16-25; column 3, lines 38-64 of Nguyen).
Regarding claims 4 and 14; Jaduszliwer teaches that the gaseous compounds includes nitrogen dioxide (abstract) and Nguyen teaches that the gaseous compounds
include C02 (figures 13 and 17).
Regarding claim 6; Jaduszliwer teaches a control unit (19, 26) is operably coupled to the at least one light source (18) to selectively control emission of light along the at least one fiber optic cable (12) (figure 1) and Nguyen teaches a control unit (170) is operably coupled to the at least one light source (140) to selectively control emission of light along the at least one fiber optic cable (130) (figure 1).
Regarding claims 8 and 15; Jaduszliwer teaches at least one light sensitive device (24) operably coupled with the fiber harness (12), wherein the at least one light sensitive device (24) receives reflected light from the node (figure 1).  Nguyen teaches at least one light sensitive device (160) operably coupled with the fiber harness (131), wherein the at least one light sensitive device (160) receives scattered light from the node (figure 1). It would have been obvious to one having ordinary skill in the art before 
Regarding claim 9; Jaduszliwer teaches that the control system (26) is operably coupled to the at least one light sensitive device (24) (figure 1).
Regarding claims 10 and 16; Nguyen teaches that the at least one light sensitive
device (160) converts the scattered light into an electrical signal receivable by the
control unit (170) (column 14, lines 60-66). It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to replace the OTDR system of Jaduszliwer by the Raman spectroscopy system of Nguyen because they are function in the same manner, for example, both systems are used for determining the presence of gases within a predetermined area. A substitution one for another is generally recognized as within the level of ordinary skill in the art.

Claims 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Jaduszliwer, Nguyen and Kvasnik as applied to claims 1 and 11 above, and further in view of Ntziachristos et al (2004/0015062) (of record).
Regarding claims 7 and 18; Nguyen teaches the use of a Raman spectrograph (column 3, lines 51-64) and a control system (170).
Nguyen does not the control system (170) utilizes one or more of Fourier
transform Raman spectroscopy to analyze the scattered light; however, such the
feature is known in the art as taught by Niziachristos et al.

Fourier transform for analyzing scattered light (par. [0072]-[0073)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the invention of Nguyen by using Fourier transform as taught by Ntziachristos et al in to the invention of Nguyen for analyzing scattered light because this is a known way which is known to search for the purpose of Nguyen of detecting the present of a compound material.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaduszliwer, Nguyen and Kvasnik as applied to claim 11 above, and further in view of Taverner et al (7,769,252) (of record).
Regarding claim 17; Nguyen does not teach the relationship between the scattered light, length of fiber and the time of flight; however, this limitations are known in the art as taught by Taverner et al.
Taverner et al discloses a temperature sensing system (DTS) for monitoring the temperature along the length of a well bore in which the pulsed laser is used, Raman scattered light is detected and distance computations based on the time of flight for the light depend on the refractive index of the fiber through which the light propagates (column 1, lines 10-28 and 40-53). It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the invention of Nguyen by using pulsed laser as taught by Taverner et al if addition measurement such as temperature is desired.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Yamamoto (JP-403004147A) teaches that the pulse-state laser light beams A and B are alternately generated from laser light sources 1 and 2 respectively and transmitted to an optical fiber 20 through an optical coupler 8 and a main optical branching device 9. The reflected laser light beams which return are transmitted to a photoelectric converter 10 by the optical branching device 9 and converted into an electrical signal.
	Nakamura et al (JP-2007033049A) discloses a system has an optical branch unit (24) for branching a laser beam emitted from a light source unit (11). Several gas detectors (27) are connected to the optical branch unit through optical fibers (25) and a reference optical fiber (26). A signal processing unit (13) detects the gas concentration in atmosphere from the light signal from the gas detector through the optical fibers simultaneously.
	Tanaka (2018/0356338) discloses a gas detection system comprises a fiber harness having at least one fiber optic cable (120) for transmitting light, the at least one 
These references fail to teach a control system operably coupled to the fiber harness such that scattered light associated with the plurality of nodes is transmitted to the control system, wherein the control system analyzes the light transmitted from the plurality of nodes by comparing multiple wavelengths of scattered light to determine at least one of a presence and magnitude of the one or more conditions at the plurality of nodes, the one or more conditions including smoke.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426.  The examiner can normally be reached on Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






HP								/HOA Q PHAM/                                                                                      Primary Examiner, Art Unit 2886                                                                                                                  August 10, 2021